     Case 1:21-cv-00013-NONE-BAM Document 7 Filed 04/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KHOUA SONG o/b/o Paul Doua Her,                   Case No. 1:21-cv-00013-BAM
12                      Plaintiff,                     ORDER GRANTING AMENDED
                                                       APPLICATION TO PROCEED WITHOUT
13          v.                                         PREPAYMENT OF FEES
14   ANDREW SAUL, Commissioner of Social               (Doc. 6)
     Security,
15
                        Defendant.
16

17

18          Having considered the amended application to proceed without prepayment of fess under
19   28 U.S.C. § 1915 filed on April 13, 2021, IT IS HEREBY ORDERED that the application is
20   GRANTED. (Doc. 6.)
21          IT IS FURTHER ORDERED that the Clerk of the Court issue summons and the United
22   States marshal serve a copy of the complaint, summons and this order upon the defendant(s) as
23   directed by the plaintiff. All costs of service shall be advanced by the United States.
     IT IS SO ORDERED.
24

25      Dated:     April 19, 2021                             /s/ Barbara    A. McAuliffe       _
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
